STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 2, 2017
               Plaintiff-Appellee,
V                                                                    No. 330379
                                                                     Delta Circuit Court
GERALD GORDON ROUSE,                                                 LC No. 15-009060-FH

               Defendant-Appellant.


Before: O’BRIEN, P.J., and SERVITTO and STEPHENS, JJ.

PER CURIAM.

       Defendant appeals by right from his jury trial conviction of one count of aggravated
indecent exposure, MCL 750.335a(2)(b). The trial court sentenced him, as a fourth habitual
offender, MCL 769.12, to serve 34 months to 15 years’ imprisonment.1 We affirm.

        According to the complaining witness, after a night of drinking whiskey with defendant
and others at the home of defendant’s girlfriend, she fell asleep on a couch in the living room.
The complainant admitted that she had earlier taken a large dosage of a prescription drug she was
using recreationally. According to the complainant, she first woke up in the early morning hours
and noticed that the left leg of her leggings, her left sock, and the left part of her underwear had
been removed. The clothing on the right side of her body remained in place. She further
recounted that her vaginal area was wet and her tampon missing. After she used the bathroom,
she returned to the couch and again fell asleep. According to the complainant, she woke up a
second time to find defendant standing near her face, masturbating.

        On appeal, defendant argues that there was insufficient evidence to support his
conviction. We review sufficiency of evidence issues de novo, People v Meissner, 294 Mich
App 438, 452; 812 NW2d 37 (2011), and consider “the evidence in a light most favorable to the
prosecutor to determine whether any trier of fact could find the essential elements of the crime
were proven beyond a reasonable doubt.” People v Reese, 491 Mich. 127, 139; 815 NW2d 85
(2012).


1
  Defendant was found not guilty of third-degree criminal sexual conduct, MCL 750.520d(1)(c)
(incapacitated victim).


                                                -1-
        “The sufficient evidence requirement is a part of every criminal defendant’s due process
rights.” People v Wolfe, 440 Mich. 508, 514; 489 NW2d 748, amended on other grounds 441
Mich. 1201 (1992). In a criminal case, due process requires that a prosecutor introduce evidence
sufficient to justify a trier of fact in concluding that the defendant is guilty beyond reasonable
doubt. People v Harverson, 291 Mich. App. 171, 175; 804 NW2d 757 (2010). To satisfy due
process, “a reviewing court ‘must consider not whether there was any evidence to support the
conviction but whether there was sufficient evidence to justify a rational trier of fact in finding
guilt beyond a reasonable doubt.’ ” Wolfe, 440 Mich. at 513-514, quoting People v Hampton,
407 Mich. 354, 366; 285 NW2d 284 (1979).

        MCL 750.335a(1) provides that “[a] person shall not knowingly make any open or
indecent exposure of his or her person or the person of another.” Subsection (2)(b) elaborates
that subsection (1) is violated “[i]f the person was fondling his or her genitals . . . .” To prove an
open exposure, the prosecution must prove beyond a reasonable doubt that there was a “display
of any part of the human anatomy under circumstances that create a substantial risk that someone
might be offended.” People v Neal, 266 Mich. App. 654, 659; 702 NW2d 696, (2005), citing In
re Certified Question, 420 Mich. 51, 63; 359 NW2d 513 (1984) (BOYLE, J., concurring).

        In addition to the complaint’s testimony recounted above, she also testified that
defendant’s girlfriend told her that when she questioned defendant about the incident, he
admitted he had masturbated in the presence of the complainant. The complainant testified that
she left the couch and ran into the bathroom, “shaking and freaking out,” after seeing defendant
exposed.

       Further, other potential viewers were put at substantial risk of being made audience to an
offensive display, including the complainant’s ex-boyfriend, who testified that he returned to the
home early that morning; defendant’s girlfriend’s son, who spent the night in the basement, and;
defendant’s girlfriend’s minor daughter, who was sleeping upstairs. Other potential victims were
in evidence, given the complainant’s ex-boyfriend’s testimony that “a couple of kids” from the
party might have been sleeping upstairs. The evidence thus suggested a serious possibility, or
substantial risk, that any of several occupants of the house might have walked in on defendant
masturbating in the living room even during the early hours of the morning. See People v
Williams, 256 Mich. App. 576, 583; 664 NW2d 811 (2003).

        Defendant argues that because he did nothing to wake up the complainant or otherwise
call attention to himself, he lacked the “indecent intention” to commit the offense.2 This


2
  In support of his argument, defendant relies on this Court’s statements in Neal that the
indecent-exposure statute “envisages a combination of two things: a reasonably inferable
indecent intention by the exposer as well as a reasonably-to-be expected reaction of shock and
shame on the part of the probable exposee,’ ” and that indecent exposure usually involves “ ‘an
aggressive and unmistakably erotic attempt to focus the attention of others solely on the sexual
organs of the exposer.” Neal, 266 Mich. App. at 658, quoting People v Hildabridle, 353 Mich.
562, 589; 92 NW2d 6 (1958) (plurality opinion by VOELKER, J.). These statements were not part
of this Court’s decision in Neal; rather, this Court was merely discussing the plurality opinion in

                                                 -2-
argument fails because the pertinent statute does not set forth an intent element. MCL
750.335a(2)(b). See People v Vronko, 228 Mich. App. 649, 655; 579 NW2d 138 (1998) (“All
provisions of the Penal Code are construed according to the fair import of their terms.”).
Defendant also argues that he did not knowingly expose himself to the complainant, but rather
was merely attempting to gratify himself while she remained asleep. However, this argument
fails to consider that the complainant could awaken at any time, as indeed she did sometime
earlier. And as discussed, he also put others at substantial risk of observing him. Therefore, the
evidence was sufficient to establish that defendant’s exposure was an open one. See Neal, 266
Mich. App. at 662-663.

       When viewed in the light most favorable to the prosecution, the evidence was sufficient
to support a finding that defendant openly exposed his erect penis to the complainant, with other
potential viewers present in the house, under “under circumstances that create a substantial risk
that someone might be offended.” Id. at 659.

       Affirmed.



                                                            /s/ Colleen A. O'Brien
                                                            /s/ Deborah A. Servitto
                                                            /s/ Cynthia Diane Stephens




Hildabridle, which was not binding precedent. See Burns v Olde Discount Corp, 212 Mich. App.
576, 582; 538 NW2d 686 (1995) (explaining that “a plurality decision in which no majority of
the participating justices agree concerning the reasoning is not binding authority under the
doctrine of stare decisis”).


                                               -3-